 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   David Ronning, et al.,                           No. CV-17-03331-PHX-ESW
10                 Plaintiffs,                        ORDER
11   v.
12   Fannie Mae, et al.,
13                 Defendants.
14
15
16         The Court has considered Plaintiffs’ Motion to Compel Compliance with Subpoena
17   and Request for Order to Show Cause Why Non-Party Sheryl Bowden Should Not Be Held
18   in Contempt (Doc. 70).
19         No response has been filed, and the time for doing so has passed. LRCiv. 7.2(c).
20   Non-party Sheryl Bowden’s (“Bowden”) failure to timely file a response is deemed to be
21   consent to the granting of the Motion. LRCiv. 7.2(i). For good cause shown,
22         IT IS ORDERED granting Plaintiffs’ Motion to Compel Compliance with Subpoena
23   (Doc. 70). Non-party Bowden shall comply with Plaintiff’s Amended Subpoena Duces
24   Tecum no later than close of business January 22, 2019.
25         IT IS FURTHER ORDERED denying Plaintiffs’ request for an award of reasonable
26   attorneys’ fees incurred in the filing of this Motion. See Sali v. Corona Regional Medical
27   Center, 884 F.3d 1218, 1224 (9th Cir. 2018).
28         IT IS FURTHER ORDERED denying Plaintiffs’ request for an Order to Show
 1   Cause as premature. Plaintiffs may reurge a motion for an order to show cause should such
 2   a motion be necessary.
 3         Dated this 9th day of January, 2019.
 4
 5
 6                                                   Honorable Eileen S. Willett
 7                                                   United States Magistrate Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
